We concur in the reversal of the case on account of the error in admitting the testimony of Dr. Jackson. We agree that the best evidence that the house was insured was the policy of insurance, and this being within the jurisdiction of the court, it should have been produced, and oral evidence of the contents of such policy not admitted. It was also improper for the court to make the remarks shown in the bill of exceptions to have been made and discussed in the opinion. But we do not concur in the remainder of the opinion. The indictment alleged: "On the 9th day of September, A.D. 1914, B.E. Crowder, in the County of Grayson and State of Texas, did unlawfully and wilfully and fraudulently set fire to and burn the house of G.E. Gregory there situate," etc. This indictment specifically and fully charged the offense of arson as defined by article 1200 of the Penal Code. And when the State introduced evidence that appellant had set fire to and burned the residence of G.E. Gregory it made a case. It is true that article 1207 provides that "the owner of a house may destroy it by fire or explosion without incurring the penalty of arson except in the cases mentioned in article 1208." And this article provides that the owner *Page 127 
may not burn his house when it is situate within a town or city, or when it is insured, or when there is within it any property belonging to another, or when there is apparent danger by reason of the burning thereof that the life or person of some individual, or the safety of some house belonging to another will be endangered; the owner, if he does burn the same, is guilty of arson.
Now, when the State introduced proof that appellant set fire to and burned the house of Gregory, and appellant relied on the fact that he had the consent of Gregory to burn the house, this would be a matter of defense to be shown by the testimony adduced. And if such a defense was raised by the testimony, then it would be permissible for the State to show that such consent was no defense, by showing that he knew the house was insured when he burned it, and did so at the instigation of the owner. This would be admissible in rebuttal of the defense that he had the consent of the owner. The owner, under such circumstances, would have no authority to give consent, for if he burned it under such circumstances, he, the owner, would be guilty of arson. The indictment charges the offense; the testimony adduced on this issue was properly admitted in evidence, and but for the grounds first herein stated, the judgment should be affirmed.